DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
2. Effective Filing Date: 5/30/2018
3. Claims 1, 2, 7, 13, and 14 have been amended. 
4. Contents of this Office Action: 
	A. 35 U.S.C. 101 Rejection
	B. Prior Art Rejections 
	C. Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a maintenance management method and system comprising receiving information, returning a rule, receiving a service request, and controlling the turn-on and turn-off of the maintenance device. 
The limitations of receiving information, returning a service rules, and receiving a service request , under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device” or a server or a client terminal (or in claim 7 a memory and processor), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device/processor” language, the above-mentioned steps encompass a user manually receiving and returning information. While the limitation of controlling the turn-on and turn-off of the device could possibly be a technical step, there is nothing in the claim that shows this is done automatically, or how it is done at all. It is also not central to the actual maintenance steps of the claim. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The new amendments simply add more generic devices that are used to apply the steps as discussed above. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the above-mentioned steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Regarding the new amendments of receiving an information scanned and sent by a client terminal, but this amounts to well-understood, routine, and conventional. In fact, MPEP 2106.05(d)(II) which defines “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS” explicitly states “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)” as an example of well-understood, routine, and conventional activity. As such, this is not enough to overcome a 35 U.S.C. 101 rejection. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the above-mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
The dependent claims also do not recite eligible subject matter because they merely recite other steps that could be performed mentally, or further limit when the device is turned on or off. Claims 5 and 6 could potentially include eligible subject matter if they positively recited actually receiving a payment, not just initiating a payment transaction request.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Librizzi et al. (US20100228676), hereinafter “Librizzi.”
Regarding claims 1, 7, and 13, Librizzi discloses a maintenance device method applied in maintaining vehicles or electronic devices, system, and computer readable medium including a memory storing an executable computer program and a processor coupled to memory (Abstract discloses a recycling kiosk for recycling and financial remuneration for submission of a mobile telephone is disclosed herein. The recycling kiosk includes an inspection area with a plurality of white walls in order to perform a visual analysis of the mobile telephone for determination of a value of the mobile telephone. The visual analysis inspects the LCD screen of the mobile phone to determine if the LCD screen is damaged. The recycling kiosk also includes a processor, a display and a user interface. P15 discloses a processor. P48 discloses a memory), wherein the processor is configured to execute the computer program to implement: 
receiving, by a server, a maintenance device information scanned and sent by a client terminal, wherein each maintenance device having the maintenance device information that is uniquely identified and configured to be scanned by the client terminal and sending, by the server, a service rule for the maintenance device to the client terminal according to the maintenance device information (Note that previously, the Examiner took the position that the maintenance device can be either the kiosk or the mobile phone itself. The claim does not discuss what a maintenance device is – that is – it can be a device performing the maintenance (kiosk) or the device receiving maintenance information (the phone). The Examiner took the position that the maintenance device was the phone and the client was performing the maintenance. This position still holds with the new amendments because it is the kiosk (i.e. client terminal) that is receiving information regarding the phone (i.e. maintenance device). There are multiple portions of the reference that teach receiving information of the maintenance device, including in P42, the brand of the phone. This is sent by the client because the client is the depositor of the phone and the person using the LCD screen of the kiosk – see Figs. 5B and 5C. Note that the client could be the kiosk itself, and the memory is what is used to receive information from the LCD screen. The service rule is, for example, in P51 checking the LCD screen. Further, to address the new limitations of stating that the client is a client terminal, again a terminal is merely a device, and a kiosk is a device. To address that the information is received by a server, at least P67 teaches that the kiosk is in regular and periodic communication with a server to receive data including current pricing. P69 discloses that the communications network is coupled to the kiosk via a recycling kiosk server. The new amendments do not do anything to change this interpretation because at least P13 discloses optical scanning by the kiosk (client device) of the phone (maintenance device) so this means that the phone (maintenance device) has information scanned and sent by the client terminal (kiosk) wherein each phone (maintenance device) has maintenance device information that is uniquely identified and configured to be scanned (i.e. information of the phone that is scanned). This is shown again in P50 which discusses bar code and other scanners); 
receiving, by the server, a service request sent by the client terminal, wherein the service request includes a service item (P51 discloses the service request of determining the viability of the LCD screen, including pixel defects, cracks, etc.); 
controlling by the server, turn-on and turn-off of the maintenance device according to the service item (P51 also discloses powering up the phone. This is done for the purpose of the service item – checking the LCD screen for pixels. The Examiner is interpreting “turn-on and turn-off” as one function of controlling the power of the phone). 

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant argues that the new amendments of receiving an information scanned and sent by a client terminal, but this amounts to well-understood, routine, and conventional. In fact, MPEP 2106.05(d)(II) which defines “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS” explicitly states “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)” as an example of well-understood, routine, and conventional activity. As such, this is not enough to overcome a 35 U.S.C. 101 rejection. 
	Further, Applicant states that the technical solution relates to signal transmission and reception, but data receiving and transmitting are exactly the type of steps discussed in MPEP 2106.05(g) as insignificant extrasolution activity. 
Art Rejections:
Applicant argues that the interpretation of maintenance device and client terminal is incorrect. The Examiner disagrees. The new amendments do not do anything to change this interpretation because at least P13 discloses optical scanning by the kiosk (client device) of the phone (maintenance device) so this means that the phone (maintenance device) has information scanned and sent by the client terminal (kiosk) wherein each phone (maintenance device) has maintenance device information that is uniquely identified and configured to be scanned (i.e. information of the phone that is scanned). This is shown again in P50 which discusses bar code and other scanners. The Examiner notes that TJService was not used for claim 1.  
Applicant’s arguments all focus on this interpretation. The Examiner will change any interpretation necessary in accordance with this intended claim language once this has been appropriately claimed. Until then, the Examiner must take the broadest reasonable interpretation.
PRIOR ART CITED BUT NOT RELIED ON
1. Librizzi 10825082B2, which is similarly directed to a recycling kiosk for recycling and financial remuneration for submission of a mobile phone.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687